COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of L. Z., M. H. and N. U., children

Appellate case number:    01-19-00061-CV

Trial court case number: 2017-06000J

Trial court:              314th District Court of Harris County

        This is an accelerated appeal from a decree of parental termination. Appellant’s brief was
originally due on March 18, 2019, but the Court determined that the reporter’s record was
incomplete in that we did not have the volume of the termination hearing. Although this Court
ordered hearings in the trial court concerning appellant’s failure to see that a complete record was
filed and to file a brief, neither appellant nor appellant’s counsel Donnica Blackful bothered to
appear at the hearings. The trial court found that Blackful had abandoned appellant and appointed
new counsel, but Blackful subsequently filed a notice of appearance.
        On July 26, 2019, this Court issued an order directing appellant’s counsel Blackful to have
the reporter’s record of the termination hearing filed by August 15, 2019 and to file a brief within
20 days of the filing of the reporter’s record.
        On August 15, 2019, the reporter’s record was not filed, but appellant’s counsel Blackful
filed a motion for extension of time to file the reporter’s record, stating that she had “difficulty
reaching someone regarding the transcript,” and for an extension on the brief, stating that she had
to appear at “an unusually large number of hearings over the past few weeks” and to prepare
responses to discovery in other cases. Blackful did not identify the cases in which she had hearings
or discover responses due. We are unpersuaded that appellant has attempted to comply with our
order of July 26, 2019.
       The motion for extension is DENIED.
        Appellant shall file proof that she requested and made financial arrangements for the filing
of the remaining volumes of reporter’s record on or before 5 p.m. on Tuesday, August 20, 2019.
        If the proof of request and financial arrangements concerning the reporter’s record is filed
by Tuesday, August 20, 2019, appellant’s brief shall be filed within 20 days of the date of the
filing of the reporter’s record or, if no brief is filed, the Court will consider the appeal without
appellant’s brief. See TEX. R. APP. P. 38.8(a).
        If this proof concerning the reporter’s record is not filed as ordered, appellant’s brief shall
be filed without the benefit of a record on or before September 9, 2019. See TEX. R. APP. P.
37.3(e); 38.8(a). If appellant fails to file a brief by September 9, 2019, the Court will consider
the appeal without appellant’s brief. See TEX. R. APP. P. 38.8(a).
       No extensions of time for the record or brief will be granted.
       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower____
                    Acting individually  Acting for the Court


Date: _August 16, 2019___